         Case 9:20-cv-00012-KLD Document 15 Filed 04/15/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


  KURT SPENCER and CATHERINE
  SPENCER,                                         CV 20-12-M-KLD

                       Plaintiffs,
                                                    ORDER
  vs.

  DR. BRAD BLACK, Lincoln County
  Health Officer; KATHI HOOPER,
  Lincoln County Health Board Director;
  and LINCOLN COUNTY, a political
  subdivision,

                       Defendants.

        On January 31, 2020, Defendants Dr. Brad Black, Kathi Hooper, and

Lincoln County removed this action from the Montana Nineteenth Judicial District

Court, Lincoln County, pursuant to 28 U.S.C. § 1441(a) based on federal question

jurisdiction under 28 U.S.C. § 1331. (Doc. 1). Defendants had filed a motion to

dismiss in state court, and that motion was still pending at the time of removal.

(Doc. 7 at 1-2).

        On March 6, 2020, Plaintiffs Kurt Spencer and Catherine Spencer filed a

motion dismiss this action without prejudice pursuant to Federal Rule of Civil

Procedure 41(a)(2). (Doc. 10). Defendants initially opposed Plaintiffs’ motion, but
                                          1
        Case 9:20-cv-00012-KLD Document 15 Filed 04/15/20 Page 2 of 2



have since changed their position. Defendants explain that that they initially

opposed dismissal without prejudice because they mistakenly believed they had

filed a motion to dismiss with this Court following removal, and preferred to wait

for a ruling on that motion. (Doc. 14 at 2). Upon further consideration, Defendants

make clear they do not oppose dismissing this action without prejudice. (Doc. 14 at

2). Accordingly,

      IT IS ORDERED that Plaintiffs’ Motion to Dismiss pursuant to Fed. R. Civ.

41(a)(2) is GRANTED and this matter is DISMISSED without prejudice.

             DATED this 15th day of April, 2020.




                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                          2
